Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 8-12, 21-26 are allowed.

This application is in condition for allowance except for the following formal matters: 
 There are withdrawn claims that are not eligible for rejoinder.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Applicant may cancel the claims or file a petition of the restriction.




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736